Citation Nr: 0843461	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  06-05 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic residuals of a back injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1950 to 
October 1952.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, inter alia 
declined to reopen the claim of entitlement to service 
connection for chronic residuals of a back injury. 

The veteran was scheduled for a hearing at the RO before a 
member of the Board in June 2008.  The veteran failed to 
appear for the hearing.  


FINDINGS OF FACT

1.  Service connection for chronic residuals of a back injury 
was denied by a November 1989 Board decision.  

2.  Evidence submitted since November 1989 does not bear 
directly on the specific matter under consideration, and does 
not raise a reasonable possibility of substantiating the 
claim. 


CONCLUSIONS OF LAW

1.  The November 1989 Board decision is final.  38 U.S.C.A. 
§ 4004 (1988); 38 C.F.R. § 19.104 (1989); currently 
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2008).

2.  The evidence submitted for the record since the November 
1989 Board decision is not new and material to the veteran's 
claim of entitlement to service connection for chronic 
residuals of a back injury; therefore, the application to 
reopen is denied.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In a correspondence dated in November 2004 and April 2005, 
the agency of original jurisdiction (AOJ) satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2008).  Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
reopen his previously denied claim for service connection, 
and informed him of the standard by which "new and material 
evidence" is determined, as well as the elements of the 
underlying service connection claim.  The correspondence 
reminded the veteran that the reason for the original denial 
of his claim for service connection for chronic residuals of 
a back injury, was that the evidence did not show that it was 
incurred in or aggravated by service.  The notice delineated 
which information VA would seek to provide and which 
information that he was expected to provide.  The veteran has 
received adequate notice under Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

VA does not have a duty to provide the veteran a VA 
examination if the claim is not reopened.  See 38 U.S.C. § 
5103A(f) (West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2008).  
As discussed above, the AOJ complied with VA's notification 
requirements and informed the veteran of the information and 
evidence needed to substantiate his new and material evidence 
claim.  Since no new and material evidence was received 
referable to chronic residuals of a back injury, an 
examination is not required. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  In a claim to reopen, VA's responsibility extends to 
requesting evidence from any new source identified by the 
claimant, and if that evidence is then not new and material, 
the claim is not reopened.  VA has obtained records from the 
sources identified by the veteran.  The duty to assist has 
been fulfilled.  



New and Material Evidence

Entitlement to service connection for chronic residuals of a 
back injury was denied in a November 1989 Board decision, and 
that decision was final.  38 U.S.C.A. § 4004 (1988); 
38 C.F.R. § 19.104 (1989); currently 38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2008).  The Board denied 
entitlement to service connection stating that the veteran's 
separation examination did not show a chronic disability at 
discharge, and that the subsequent evidence did not show a 
nexus to service.  The RO informed the veteran that to reopen 
his claim, he needed new and material evidence.  At the time 
of the denial, the claims folder contained the veteran's 
hearing transcript, service treatment records, and an August 
1988 VA examination.  

Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. § 
5108 provides that "if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim." "New" evidence is existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence is existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
"New and material evidence" can neither be cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2008).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits. Evans v. Brown, 9 Vet. App. 273, 283 (1996).

Since November 1989, the veteran submitted current private 
treatment records from January 2003 to March 2006 and VA 
outpatient records from May 2001 to July 2005.  The private 
treatment records are void of any treatment regarding the 
veteran's back.  He also provided a photograph of himself and 
three other soldiers taken in the snow in Germany.  While all 
the evidence submitted is new, it is not material, as it does 
not relate to the veteran's treatment for chronic residuals 
of a back injury or show a nexus to service.  

The veteran's VA outpatient clinic records reflect occasional 
treatment for low back pain.  The additional treatment 
records do not demonstrate that the veteran has chronic 
residuals of a back injury incurred in or aggravated in 
service.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt provision does not apply.  
New and material evidence having not been submitted, the 
application to reopen the previously denied claim is denied.


ORDER

The application to reopen the previously denied claim of 
entitlement to service connection for chronic residuals of a 
back injury is denied.



____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


